DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 06 November 2020.
Claims 2-17 are pending and have been presented for examination.
Claim 1 has been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by KIM (U.S. Patent Application Publication #2014/0347942).
(see [0040]: non-volatile memory device); a data input and output interface to which a command, an address, and data to be written into the memory cell array are input from an external controller, and from which data read from the memory cell array is output to the external controller (see [0044]-[0045]: read/write circuits); a transmitter connected to the data input and output interface and configured to be driven with an enable signal (see [0055]-[0056]: input/output driver that receives a IN_DQS signal from the combination logic); a control circuit (see [0059]: control logic) configured to cause the memory cell array to perform a read operation in response to receipt of a read command while a first control signal is being asserted and receipt of a read address subsequent to the read command while a second control signal is being asserted (see [0061]-[0062]: read command is sent, then read address is sent), wherein the enable signal is brought into a first level upon a concurrent assertion of the first control signal and the second control signal before receipt of the read command, and is maintained at the first level at least after the read command is received (see [0063]: the IN_DQS signal is maintained at one level while the read command and read address is received; [0122]-[0123]: IN_DQS is maintained at the same level after the read command is received based on a delay value).
Examiner note: the claim refers to a transmitter being driven with an enable signal and maintaining the enable signal at a first level.  However, there are no limitations that describe what the “first level” is or how the transmitter reacts to the enable signal at the “first level”.  All that is required from the prior art is a transmitter that is receiving a signal.  KIM discloses an IN_DQS signal that is sent to the input/output driver.  This is interpreted as the claimed enable signal.  

(see [0065]: read data is transferred to an external device).

7.  The memory device according to claim 6, wherein the data read from the memory cell array are transmitted via the data input and output interface along with a data strobe signal (see [0056]: strobe signal is output to the external device).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (U.S. Patent Application Publication #2014/0347942) in view of SVED (U.S. Patent Application Publication #2007/0198782).

3.  The memory device according to claim 2, further comprising: a command register configured to store a command; and an address register configured to store an address (see SVED below), wherein the first control signal comprises a signal for causing the command register to store the command (see KIM [0061]: receiving of the read command), and wherein the second control signal comprises a signal for causing the address register to store the address (see KIM [0062]: receiving of the read address).
SVED discloses the following elements not disclosed by KIM: a command register configured to store a command; and an address register configured to store an address (see [0039]-[0041]: command-queue buffer stores read/write commands that are received, since the address is part of read and write commands the address would be stored as well).  The use of registers to store received commands allows for arbitration among the commands to optimize the available bandwidth (see [0037]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by KIM to include registers as disclosed by SVED.  One of ordinary skill in the art would have been motivated to make such a modification in order to implement arbitration to optimize the available bandwidth, as .

Allowable Subject Matter
Claims 4-5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 10, the art of record does disclose a read/write circuit, and although a write command is not explicitly disclosed, an argument can be made that write commands are part of the system.  First, a read/write circuit is part of the system.  Second, in order to read data from a memory, the data would first need to be written to the memory.  However, what is not shown is the claimed relationships between the first and second signals and the reception of the write data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136